Citation Nr: 0535078	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  05-28 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


MOTION 

Whether the September 1957 decision of the Board of Veterans' 
Appeals, denying service connection for a postoperative 
hernia, should be revised or reversed due to clear and 
unmistakable error (CUE).



REPRESENTATION

Veteran represented by:	Phil Grantham


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to April 
1947.

In November 2005, the veteran filed a motion to revise on 
grounds of clear and unmistakable error the September 1957 
decision of the Board of Veterans' Appeals, denying service 
connection for a postoperative hernia. 

The claims of service connection for several disabilities and 
for an increase rating for residuals of an appendectomy are 
addressed in a separate decision.


FINDING OF FACT

It is not shown that the correct facts were not before the 
Board or that the statutory or regulatory provisions extant 
at that time were incorrectly applied in the September 1957 
Board decision, denying service connection for a 
postoperative hernia.


CONCLUSION OF LAW

The Board's decision in September 1957, denying service 
connection for a postoperative hernia, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim. However, the provisions of the VCAA 
do not apply to a motion on grounds of clear and unmistakable 
error in a Board decision.  Livesay v. Principi, 15 Vet. App. 
165 (en banc) (2001). 

Clear and Unmistakable Error

A final decision by the Board is subject to revision on 
grounds of clear and unmistakable error.  If the evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  38 C.F.R. § 20.1404(b). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a). 

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Only the law as it existed at the time of the Board's 
decision may be considered.  38 C.F.R. § 20.1403(b) and (c). 

The Law Extant at the Time of the September 1957 Board 
Decision

The payment of disability compensation is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in, or aggravated by, active military 
or naval service.  38 U.S.C. §§ 704a, 724, 38 C.F.R. § 3.77 
(1957).   

Service connection may be granted for any disease properly 
diagnosed after discharge from war or peacetime service when 
all the evidence, including lay evidence and all evidence 
pertinent to the circumstances of service, establishes under 
the usual rules, including the resolution of reasonable doubt 
in the claimant's favor, that the disease was incurred in 
service.  38 C.F.R. § 3.78 (1957).

Disability which is proximately due to or the result of a 
properly service-connected disease or injury is compensable, 
unless such disability is shown to be the result of a 
nonservice-connected intervening cause.  When service 
connection is thus established for a secondary condition the 
secondary condition will be considered a part of the original 
condition for all purposes.  38 C.F.R. § 3.101 (1957).

Evidence of Record at the Time of September 1957 Board 
Decision 

The service medical records disclose that in March 1944 the 
veteran had an appendectomy that involved a modified McBurney 
incision.  After the surgery, he had an uneventful recovery.  
On separation examination in October 1945, the abdominal 
viscera was evaluated as normal. 

After service in a September 1952 rating decision, the RO 
granted service connection for the residuals of the 
appendectomy. 

After service, in September 1956, a private physician 
reported that the veteran had pain in the right rectus region 
after a lifting incident in February 1956.  History included 
the appendectomy in 1944.  The pertinent finding was 
tenderness along the right rectus incision.  The impressions 
were postoperative adhesions and hernia.  On VA 
hospitalization in September 1956, history included the 
appendectomy in 1944 and a pulling sensation in the right 
lower quadrant of several years' duration.  The veteran 
reported that in May 1956 while doing some heavy lifting he 
had noticed a ridge in the right lower quadrant with pain.  
The pertinent findings were a flat abdomen, no palpable 
organs or masses, no tenderness, and no hernia.  There was a 
well-healed scar in the right lower quadrant.  The diagnosis 
was observation for a postoperative hernia in the right lower 
quadrant, not found.  Also in September 1956, on examination 
by a second private physician, the physician reported that 
there was no hernia.  

In October 1956, the veteran filed a claim of service 
connection for a hernia at the site of the appendectomy.  In 
a December 1956 rating decision, the RO denied the claim, 
which the veteran appealed to the Board.  

On VA examination in April 1957, the pertinent findings were 
no abdominal masses, tenderness, weakness, or hernia.  An 
upper gastrointestinal series revealed no evidence of an 
intrinsic stomach lesion.  The diagnosis was no evidence of 
abdominal obstruction.  On a second examination, the 
pertinent finding was thickening of the subcutaneous tissue 
under the appendectomy scar, representing scar tissue.  There 
was no evidence of an incisional or inguinal hernia. The 
impression was right lower quadrant scar.

In the September 1957 decision, the Board referred to the 
service medical records, the report of VA hospitalization in 
1956, the report of VA examination in 1957, and the reports 
of the private physicians in 1956.  After a review of the 
record, the Board found no evidence of a hernia or 
postoperative adhesions during the VA hospitalization in 1956 
or on VA examination in 1957, and the Board concluded that 
the evidence did not permit the grant of service connection 
for a hernia of any nature. 



Analysis 

The veteran argues that all of the evidence was not 
considered in the Board's decision and that the claim of 
service connection for a hernia included the postoperative 
adhesions and scar tissue.  

While the veteran argues that the Board did not consider all 
the evidence in its September 1957 decision, the Board 
specifically referred to the service medical records, the 
report of VA hospitalization in 1956, the report of VA 
examination in 1957, and the reports of the private 
physicians in 1956, which contained references to the hernia 
claim, the appendectomy scar, and postoperative adhesions.  
The veteran has not identified any other evidence or what 
other correct facts were not before the Board.  For this 
reason, there is no showing that the correct facts, as they 
were known at the time, were not before the Board. 

As for the allegation that the claim of service connection 
for a hernia included the postoperative adhesions and scar 
tissue, service connection had already been established for 
the residuals of the appendectomy that included the surgical 
scar.  Moreover, one of the other issues decided by the Board 
in its 1957 decision was an increase for the residuals of the 
appendectomy that included the appendectomy scar.  Stated 
differently, the appendectomy scar tissue was already 
service-connected.

As for the postoperative adhesions, the RO did not adjudicate 
the claim of service connection for a hernia to include 
postoperative adhesions.  As the Board's appellate 
jurisdiction is limited to issues adjudicated by the RO and 
as the Board did not have legal authority to consider a claim 
in the first instance, the Board did not have jurisdiction to 
consider postoperative adhesions in the claim of service 
connection for a hernia. 

To the extent the veteran disagrees with the Board's decision 
after its review of the conflicting evidence, the 
disagreement amounts to a challenge of how the Board weighed 
and evaluated the evidence.  Such a disagreement as to how 
the evidence was weighed and evaluated does not constitute a 
valid claim of clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d). 

As there is no evidence that the correct facts, as they were 
known at the time, were not before the Board, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, the September 1957 decision of the 
Board, denying service connection for a postoperative hernia, 
was not clearly and unmistakably erroneous.


ORDER

The motion to revise the September 1957 decision of the Board 
of Veterans' Appeals, denying service connection for a 
postoperative hernia, on grounds of clear and unmistakable 
error is denied. 


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


